Citation Nr: 1814270	
Decision Date: 03/06/18    Archive Date: 03/14/18

DOCKET NO.  14-34 797A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial, compensable rating for left ear hearing loss prior to January 28, 2010.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1953 to June 1956.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

By way of background, entitlement to service connection for left ear hearing loss was initially denied in a September 1957 rating decision.  In a July 2010 rating decision, the RO continued its denial of entitlement to service connection for left ear hearing loss based on a finding that new and material evidence had not been submitted to reopen the September 1957 rating decision.  The RO also denied entitlement to service connection for right ear hearing loss.  

In an April 2014 rating decision, the RO granted entitlement to service connection for left ear hearing loss, with an initial, noncompensable disability rating, effective from January 28, 2010.  In June 2014, the Veteran filed a notice of disagreement with the rating and effective date assigned for left ear hearing loss.  

In July 2015, the Veteran testified at a hearing before the undersigned Veterans Law Judge in Washington, DC.  A transcript of the hearing is of record.  

In October 2015, the Board, in pertinent part, remanded the issues of entitlement to service connection for right ear hearing loss, entitlement to a compensable rating for left ear hearing loss, and entitlement to an earlier effective date (not based on clear and unmistakable error (CUE)) for the grant of service connection for left ear hearing loss.  

In a June 2016 rating decision, the RO denied an earlier effective date for service connection for left ear hearing loss based on CUE in the September 1957 rating decision.  

In a September 2016 decision, the Board granted entitlement to service connection for right ear hearing loss and remanded the issues of entitlement to an increased rating and earlier effective date (not based on CUE) for left ear hearing loss for additional development.  The Board also remanded the claim for an earlier effective date for left ear hearing loss based on CUE in the September 1957 rating decision for the issuance of a statement of the case.  Thereafter, the RO issued a statement of the case in October 2016, and the Veteran timely filed a substantive appeal later that month.  

In an October 2016 rating decision, the RO implemented the award of service connection for right ear hearing loss, and assigned a noncompensable rating, effective January 28, 2010.  

In an October 2017 decision, the Board found that the September 1957 rating decision that denied entitlement to service connection for left ear hearing loss was clearly and unmistakably erroneous and assigned an effective date of June 9, 1956 (the day after the Veteran's separation from service), for the grant of service connection for left ear hearing loss.  The Board also found that there was no CUE with regard to right ear hearing loss and denied the claim for an earlier effective date (i.e., earlier than January 28, 2010).  The Board also increased the rating for bilateral hearing loss to 40 percent, effective from January 28, 2010 (i.e., the effective date of the grant of entitlement to service connection for right ear hearing loss).  Finally, the Board remanded the issue of entitlement to an increased rating for left ear hearing loss prior to January 28, 2010, in order for the RO to implement the Board's decision and assign an initial rating for left ear hearing loss from June 9, 1956.

In a December 2017 rating decision, the Appeals Management Center (AMC) assigned a noncompensable rating for left ear hearing loss, effective from June 9, 1956.  Thus, the remaining issue on appeal is entitlement to an initial, compensable rating for left ear hearing loss prior to January 28, 2010.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (7).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  On VA audiometric examination in September 1957, the Veteran's left ear hearing loss manifested as speech reception corresponding to literal designation "A" and pure tone audiometry corresponding to literal designation "D." 

2.  Prior to December 6, 2002, total deafness bilaterally was not shown, and, after December 6, 2002, right ear deafness was not shown.


CONCLUSION OF LAW

Prior to January 28, 2010, the criteria for a disability rating of 10 percent, but no higher, for left ear hearing loss have been met.  38 U.S.C. § 360 (1965); 38 U.S.C.A. § 1160 (a)(3) (West Supp. 2003); 38 U.S.C. § 1155, 1160(a) (2017); 38 C.F.R. § 3.383 (1965); 38 C.F.R. § 3.383 (2003); 38 C.F.R. §§ 3.102, 3.159, 3.321 (2017); 1945 Schedule for Rating Disabilities, Extension 8-B (March 23, 1956), Diagnostic Codes 6277 to 6297, later codified at 38 C.F.R. §§ 4.85-4.87a (effective from May 22, 1964); 38 C.F.R. § 4.85, 4.87, 4.87a, former Diagnostic Code 6291 (1956, 1963, 1964, 1975) and current Diagnostic Code 6100 (1987 1992, 1999, 2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).

In the present case, VA's duty to notify was satisfied by way of a February 2010 letter to the Veteran.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.

The record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  The Veteran has not identified any outstanding evidence, to include any other medical records, which could be obtained to substantiate his appeal.  

In light of the foregoing, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that all necessary development has been accomplished.  Therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II. Increased Rating

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R. § Part 4.  Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In evaluating the extent of hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where, as here, the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Initially, the Board notes that the rating criteria for evaluating hearing loss have undergone a number of revisions during the pendency of the Veteran's claim.  Below, the substantive changes to the rating criteria for each revision are discussed in further detail.  There is no indication that any of the revised criteria are intended to have retroactive effect, and accordingly, the claim should be evaluated only under the former criteria for any time period prior to the effective date of the new rating criteria, and under the revised criteria for the time period commencing on the effective date of the new provisions.  See VAOPGCPREC 3-2000 (2000) and 7-2003 (2003).

Historically, the rating criteria for the evaluation of hearing loss were set forth under the 1945 VA Schedule for Rating Disabilities, as well as the provisions of Extension 8 to the 1945 rating schedule, effective February 27, 1952.  The 1945 criteria originally provided that hearing loss was to be evaluated in terms of the number of feet at which ordinary conversational voice was heard.  Under the February 1952 revision, a new system was implemented whereby either the results of controlled speech reception testing, or puretone audiometry, were to be used in evaluating hearing loss.  Such examinations were intended to replace the former conversational voice test wherever practicable.  Controlled speech reception examinations involved, for each ear separately, measurements of the threshold of intensity in terms of speech reception decibel loss, and the percentage of word discrimination.  Puretone audiometry compared the average decibel loss in each ear at three frequencies: 500, 1000, and 2000 Hertz (Hz).  The rating schedule then established six levels of auditory acuity, from Level A for lesser degrees of hearing impairment through Level F for greater degrees of hearing impairment.  After determining the designated level of auditory acuity in each ear (based on either controlled speech reception test results, or pure tone audiometry), those levels were combined to give an overall level of hearing impairment.

The criteria for the evaluation of hearing loss were again revised, effective March 23, 1956, with the issuance of Extension 8-B.  These were the rating criteria in effect at the time of the June 9, 1956 effective date of the Veteran's grant of service connection for left ear hearing loss.  This amendment retained the use of controlled speech reception tests and puretone audiometry as the methods for measurement of auditory acuity, and clarified that the results of conversational voice testing would not be utilized for rating purposes except in unusual cases where no other data was available.  A chart for purposes of determining the result of controlled speech reception testing, based upon the combination of speech reception decibel loss and word discrimination scores (denoted at Table I), was added to the rating criteria.  The existing chart for determining the overall level of hearing impairment based on controlled speech reception testing and/or puretone audiometry (denoted as Table II), was updated to reflect revised levels of impairment corresponding to each available percentage rating.  These revisions were later codified at 38 C.F.R. §§ 4.87, 4.87a. 

Parenthetically, the Board notes that the 1945 VA rating schedule was also amended by Extension 8-A, dated October 27, 1952 (consideration of bone-conduction retention in some circumstances for audiometric testing), and extension 8-C, dated June 22, 1956, (renumbering of diagnostic codes pertaining to hearing loss), although these particular amendments do not substantively affect the consideration of the present claim.

On December 1, 1963 and May 22, 1964, the Schedule was amended to reflect the addition and re-designation of paragraph numbers for the provisions related to hearing loss.  These revisions do not substantively affect the consideration of the present claim.  See The Schedule for Rating Disabilities, 1945 Edition, 1957 Looseleaf Edition, IMPAIRMENT OF AUDITORY ACUITY, paragraph 85(a) (Dec. 1, 1963 ); 29 Fed. Reg. 6718 (May 22, 1964) (codified at 38 C.F.R. § 4.85 (a) (1964)).

On September 9, 1975, Table II was amended by changing the puretone audiometric average decibel loss at the three frequencies of 500, 1,000 and 2,000 Hertz at the various levels of hearing in both the better and poorer ear.  See 40 Fed. Reg. 53011 (Nov. 14, 1975) (codified at 38 C.F.R. § 4.85 (a) (retroactively effective Sept. 9, 1975).

On March 10, 1976, the Schedule was amended to reflect changes in the charts used for evaluation of hearing impairment.  See 41 Fed. Reg. 11291 (Mar. 18, 1976) (codified at 38 C.F.R. § 4.85 (a) (retroactively effective Mar. 10, 1976)).  The literal designations from Table I were re-designated as Table IV.  Id.  The percentage evaluations from Table II were re-designated as Table V.  Id.  These revisions do not substantively affect the consideration of the present claim.

On December 18, 1987, the Schedule was amended for the inclusion of two new tables that replaced the previous tables for hearing loss.  See 52 Fed. Reg. 44117 (Dec. 18, 1987) (codified at 38 C.F.R. § 4.85 (a) (1988)).  Table VI was introduced and comprised of a horizontal row with nine categories of percent of discrimination based on the controlled speech discrimination test.  Id.  The vertical columns represented nine categories of decibel loss based upon puretone audiometry testing. Id.  The numeric designation of impaired efficiency (I though XI) was determined for each ear by intersecting the horizontal row appropriate for the percentage of discrimination and the vertical column appropriate to puretone decibel loss.  Id.  The percentage evaluation was then determined by using Table VII by intersecting the horizontal row appropriate for the numeric designation for the ear having better hearing and the vertical column for the numeric designation for the ear having poorer hearing.  Id.  Table VIa was introduced for providing numeric designations based solely upon puretone averages.  Id.

This rating criteria were again revised, effective June 10, 1999; however, the substantive provisions under the more recent criteria have not significantly changed.  Compare 38 C.F.R. § 4.87 (1998), with 38 C.F.R. § 4.85 (2017).

Thus, currently, hearing loss ratings range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with average hearing thresholds determined by puretone audiometric testing at frequencies of 1000, 2000, 3000 and 4000 cycles per second.  "Puretone threshold average" is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz divided by four.  This average is used in all cases (including those in §4.86) to determine the Roman numeral designation for hearing impairment from Table VI or VIa.  38 C.F.R. § 4.85, Diagnostic Code 6100.

The rating schedule establishes eleven auditory acuity levels, designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  38 C.F.R. § 4.85.  The horizontal rows in Table VI (in 38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The vertical columns in Table VI represent nine categories of decibel loss based on the puretone audiometry test.  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone threshold average intersect.  See 38 C.F.R. §§ 4.85, 4.86.

As noted above, prior to January 28, 2010, the Veteran was only service-connected for left ear hearing loss.  Like the rating criteria for evaluating hearing loss disabilities, the regulations regarding the consideration of unilateral hearing loss have undergone several amendments since 1956.

Bilateral consideration of hearing loss for rating purposes was not established until December 1, 1965, when 38 U.S.C. § 360 was amended to include "total deafness."  This amendment was then administered via 38 C.F.R. § 3.383 (c) and stated that service connection may be established for bilateral deafness when a veteran has suffered total deafness in one ear as a result of service-connected disability and non-service-connected total deafness in the other ear not the result of his own willful misconduct.  It further stated that to meet the criterion of "total deafness" a literal designation of speech reception impairment of "F" in both ears was required.  Id.  Thus, the non-service connected ear was never considered in rating hearing loss unless the Veteran was totally deaf bilaterally.  See Boyer v. West, 210 F.3d 1351 (2000) (upholding the Board's determination that the Veteran's non-service connected right ear hearing loss had to be considered "normal" because it was less than "total").  

On October 28, 1986, 38 U.S.C.A. § 360 was re-designated 38 U.S.C. 360 (a) and was amended to add additional disabilities for bilateral consideration and change the wording of the statute.  On August 6, 1991, 38 U.S.C.A. § 360 (a) was re-designated 38 U.S.C. 1160 (a) and was amended to replace the words "Administrator" and "Administrator's" with "Secretary" and "Secretary's."  However, these amendments did not change the criteria for consideration of unilateral hearing loss.

On December 6, 2002, 38 U.S.C.A. § 1160 (a) was amended to change the criteria of bilateral hearing loss from a requirement of total deafness to a requirement of 10 percent or more rated hearing loss in the service-connected ear and deafness in the non-service-connected ear.  Effective December 6, 2002, where a veteran has deafness compensable to a degree of 10 percent or more in one ear as a result of a service connected disability; and deafness in the other ear as the result of non-service connected disability not the result of willful misconduct, the disability will be evaluated as if the non-service connected disability were service connected.  38 U.S.C.A. § 1160 (a)(3) (West Supp. 2003).  The issue of the meaning of "deafness" within the context of the statute has been addressed, and it has been found that Congress intended it to be the same standard as hearing impairment that is considered a disability for VA purposes pursuant to 38 C.F.R. § 3.385.  See 69 Fed. Reg. 48,149 (August 9, 2004).  Under 38 C.F.R. § 3.385, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  Essentially, the new law eliminates the requirement that a veteran must have total deafness in the non-service-connected ear for it to be considered in the rating.  Now, any amount of hearing loss that meets the definition of 38 C.F.R. § 3.385 in the non-service connected ear triggers consideration of 38 C.F.R. § 3.383(a).

Turning to the evidence of record, the Veteran's April 1956 separation examination report shows puretone thresholds, in decibels, as follows:

HERTZ
	 
500
1000 	
2000 	
3000 	
4000	 
RIGHT
15 (30)
15 (25)
10 (20)
/
10 (15)
LEFT
15 (30)	
15 (25)	
35 (45)		 
/	
50 (55)

(Note: It is unclear whether such thresholds were recorded using American Standards Association (ASA) units or International Standards Organization-American National Standards Institute (ISO-ANSI) units.  For service audiological evaluations conducted prior to January 1, 1967, VA protocol is to assume the ASA standard was used.  In order to facilitate data comparison later in this decision, the ASA standards have been converted to ISO-ANSI standards, with ISO-ANSI units after conversion in parentheses.)

The average decibel loss was 13 in the right ear and 22 in the left ear.  Speech audiometry was not provided.  

Applying the regulations in effect at the time, the Veteran's non-service connected right ear is assigned a literal designation "A."  Applying the left ear pure tone audiometry decibel loss results to Extension 8-B Table II, the average dB loss in the left ear was not more than 25 with no individual value more than 35, earning a literal designation of "A."  On Extension 8-B Table II, the intersection of Row A and Column A designates a noncompensable evaluation.

The Veteran underwent a VA audiometric examination in September 1957.  Pure tone thresholds, in decibels, were as follows: 

HERTZ
	 
500
1000 	
2000 	
3000 	
4000	 
RIGHT
8 (23)
8 (18)
15 (25)
/
25 (30)
LEFT
8 (23)	
8 (18)	
67 (77)		 
/	
72 (77)

(Note: Prior to July 1, 1966, VA audiometric test results were reported in standards set forth by the American Standards Association (ASA).  Since July 1, 1966, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison later in this decision, the ASA standards have been converted to ISO-ANSI standards, with ISO-ANSI units after conversion in parentheses.)

The average decibel loss was 10 in the right ear and 27 in the left ear.  Speech reception thresholds were reported to be 16 in the right ear and 22 in the left ear.  Speech discrimination was 100 percent in both ears.  

Applying the regulations in effect at the time, the Veteran's non-service connected right ear is assigned a literal designation "A."  Applying the left ear speech reception results to Extension 8-B Table I results in a literal designation of "A" for the left ear.  On Extension 8-B Table II, the intersection of Row A and Column A designates a non-compensable evaluation.  However, applying the left ear pure tone audiometry decibel loss results to Extension 8-B Table II, the average dB loss in the left ear was not more than 67 with no individual value more than 80, earning a literal designation of "D."  On Extension 8-B Table II, the intersection of Row D and Column A designates a 10 percent evaluation.

Thus, resolving reasonable doubt in favor of the Veteran, the Board finds that a 10 percent disability rating for left ear hearing loss is warranted from the date of service connection, i.e., June 9, 1956.

Prior to December 6, 2002, this is maximum evaluation available for unilateral hearing loss in the absence of "total deafness" bilaterally, which is not shown by the evidence of record.  In this regard, under every version of the rating criteria, when the right ear is assigned the lowest level of hearing acuity, i.e., Literal Designation "A" under the regulations in place prior to December 18, 1987 or Level I under the current regulations, the maximum rating available is 10 percent.  See 1945 Schedule for Rating Disabilities, Extension 8-B Table II (March 23, 1956); 38 C.F.R. §§ 4.85, 4.87, 4.87a, former Diagnostic Codes 6282, 6287, 6291, 6294, 6296, 6297 (1956, 1963, 1964, 1975, 1976, 1978); 38 C.F.R. §§ 4.85, 4.87a, former Diagnostic Codes 6100, 6101 (1987); 38 C.F.R. §§ 4.85, Diagnostic Code 6100 (1992, 1999, 2017).  

As noted above, on December 6, 2002, 38 U.S.C.A. § 1160 (a) was amended to change the criteria of bilateral hearing loss from a requirement of total deafness to a requirement of 10 percent or more rated hearing loss in the service-connected ear and deafness in the non-service-connected ear.  

Here, as discussed above, the Veteran's service-connected left ear hearing impairment is independently ratable at 10 percent.  However, there is no further evidence during the appeal period (i.e., prior to January 28, 2010) showing that the Veteran's right ear hearing acuity met the standard of "deafness" as defined in 38 C.F.R. § 3.385.  In this regard, even after converting the April 1956 and September 1957 pure tone thresholds to ISO (ANSI) units, auditory thresholds were not 40 decibels or greater in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz; auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz were not 26 decibels or greater; and speech recognition scores were not less than 94 percent.  The first evidence showing "deafness" in the right ear is a March 2010 private audiogram, which is outside of the relevant appeal period currently at issue.  Moreover, a review of VA treatment records dated from 2005 to 2009 show that the Veteran consistently denied hearing problems.  See September 2005 VA Treatment Record; November 2006 VA Treatment Record; November 2007 VA Treatment Record; September 2008 VA Treatment Record; September 2009 VA Treatment Record.  Thus, this evidence suggests that there was no worsening of the Veteran's right ear hearing acuity during this period.  

As noted above, hearing loss ratings are derived by a purely mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The Board notes that although the Veteran has been afforded the opportunity to submit treatment notes related to his hearing loss for the period prior to January 28, 2010, he has not done so, and there is no evidence of such treatment in the record.  As such, the only audiometric testing records available for the period on appeal are the April 1956 and September 1957 results discussed above, which warrant a 10 percent rating under the regulations then applicable.  

The Board has also considered whether a retrospective opinion is warranted.  See Chotta v. Peake, 22 Vet. App. 80 (2008) (holding that the duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the time period being rated).  As an initial matter, there is no significant medical or lay evidence that an examiner could reasonably evaluate to provide a medical assessment of the severity of the Veteran's right ear hearing loss with the specificity required by the rating schedule.  Id. at 85, citing 38 U.S.C. § 5103A (a)(2) ("The Secretary is not required to provide assistance to a claimant under this section if no reasonable possibility exists that such assistance would aid in substantiating the claim.").  Thus, the Board finds that any such opinion would be speculative, at best, and could not be expected to provide puretone thresholds, speech discrimination scores, or any other basis for determining the Veteran's level of hearing loss on past dates with reasonable accuracy.  

More importantly, as discussed above, a rating in excess of 10 percent is not assignable prior to December 6, 2002, under any circumstance, because total deafness bilaterally is not shown.  Accordingly, the only period for which a retrospective opinion would be relevant is from December 6, 2002 to January 27, 2010.  In the present case, as noted above, the record contains VA treatment records dated during this period showing that the Veteran consistently denied hearing problems.  Thus, unlike in Chotta, where the Court noted that "a retrospective medical opinion may be necessary and helpful" due to an absence of medical evidence for a 50-year period, here, the record contains medical evidence suggesting no worsening of the Veteran's right ear hearing acuity during the relevant eight year period.  Accordingly, the Board concludes that a retrospective opinion is not appropriate in this case.

In sum, the Board finds that a 10 percent rating for left ear hearing loss is warranted for the entire period on appeal.  However, the Board is simply unable to assign a rating in excess of 10 percent for the Veteran's left ear hearing loss prior to January 28, 2010.  In this regard, prior to December 6, 2002, a 10 percent rating is the maximum available for unilateral hearing loss in the absence of total deafness bilaterally, which is clearly not shown in this case.  For the period since December 6, 2002, the available evidence does not show "deafness" in the right ear pursuant to 38 C.F.R. § 3.385, and, as such, consideration of 38 C.F.R. § 3.383(a) is not trigged.  Even if the Board were to concede a worsening of the Veteran's right ear acuity occurred at some point after December 6, 2002, there is no available method for estimating what audiometric testing results would have been or for otherwise determining whether such a worsening was severe enough to warrant a rating higher than 10 percent at any time prior to January 28, 2010, pursuant to the Rating Schedule.  Moreover, as noted above, the available treatment records dated after December 6, 2002, actually suggest that there was no worsening of the Veteran's right ear hearing acuity during the period prior to January 28, 2010.  The Board again emphasizes that under all versions of the pertinent criteria, the assignment of disability ratings for hearing impairment is derived entirely by mechanical application of the rating schedule to the numeric designation assigned after controlled speech reception and/or audiometry results are obtained.  See e.g. Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  

Thus, resolving all reasonable doubt in favor of the Veteran, the Board finds that a disability evaluation of 10 percent, but no higher, is warranted for the Veteran's service-connected left ear hearing loss prior to January 28, 2010.  See 38 U.S.C. § 5107(b).  To the extent that a rating higher than 10 percent has been denied, as the preponderance of the evidence is against this claim, the evidence is not in equipoise.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

A 10 percent rating is granted for left ear hearing loss prior to January 28, 2010     (effective from June 9, 1956), subject to the law and regulations governing the award of monetary benefits.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


